On September 14, 1993, the Defendant was sentenced to six (6) years for the revocation of Sexual Intercourse Without Consent. Credit was given for one day in jail prior to sentencing, and four months time served after the previous revocation hearing in this cause. The defendant shall not be eligible for parole until he has completed Phase I and Phase II of the Sex Offender Program and an alcohol treatment program.
On November 19,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
*5DATED this 19th day of November, 1993.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittriek, Chairman, Hon. G. Todd Baugh, Member and Hon. Robert Boyd, Alternate Member.